United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2815
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * Southern District of Iowa.
                                       *
Cesar Alejandro Ibarra,                * [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 6, 2009
                                Filed: July 8, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      The judgment of the district court1 is affirmed and counsel’s motion to
withdraw is granted. See 8th Cir. R. 47B.




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.